                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                              3:15-cr-00225-MOC-DCK

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 v.                                             )                      ORDER
                                                )
 PATRICK EMANUEL SUTHERLAND,                    )
                                                )
                 Defendant.                     )



       THIS MATTER is before the court on defendant’s pro se Motion for Early Termination

of Probation/Supervised Release, (Doc. No. 88), and on defendant’s pro se Supplemental Motion

for Early Termination of Probation, Supervised Release, (Doc. No. 89).

       On October 28, 2016, a federal jury convicted Defendant of three counts of filing false tax

returns, in violation of 26 U.S.C. § 7206(1), and one count of obstructing official proceedings, in

violation of 18 U.S.C. § 1512(c)(2), following a three day trial. On June 21, 2017, this Court

sentenced Defendant to 33 months in prison and 3 years of supervised release. This Court also

ordered Defendant to pay restitution of $597,122.

       Following his sentence of imprisonment, Defendant began service of his supervised release

on March 22, 2019, under the supervision of U.S. Probation Officer Jackie Anderson. Defendant

has made regular restitution payments while on supervised release and has an outstanding

restitution balance of $547,797 as of October 23, 2020. Defendant filed his motion for early

termination on October 13, 2020, and he filed his supplemental motion on October 21, 2020.

       On October 23, 2020, the Court ordered the U.S. Attorney and U.S. Probation to respond

to Defendant’s motion. On October 26, 2020, the U.S. Attorney filed a response, indicating that

                                                    1

      Case 3:15-cr-00225-MOC-DCK Document 94 Filed 11/23/20 Page 1 of 3
both the U.S. Attorney and Defendant’s supervising officer Jackie Anderson oppose early release.1

Defendant filed a Reply through counsel on November 13, 2020.

       The Court will deny the motion. Defendant’s motion is premised on his completion of

approximately one-half of his three-year term of supervision and his full compliance with all terms

of conditions of supervised release. Furthermore, Defendant states, without evidence, that “his

ability to earn a living suffers every additional day he remains on supervised release.” Defendant’s

compliance with the terms of supervised release is not exceptional: it is what is expected.

Moreover, continued supervised release will allow the Government to facilitate the collection of

the outstanding balances of approximately $547,797 in restitution owed by Defendant.

Furthermore, it is the position of U.S. Probation that early termination of supervised release is not

appropriate in cases with outstanding restitution. Finally, although Defendant argues in his motion

that his ability to work has been affected by supervised release, probation officer Anderson notes

that she has generally approved any work-related travel request submitted by Defendant and is

unaware of his supervised release impacting his employment in any way.

                                           ORDER

       IT IS, THEREFORE, ORDERED that defendant’s pro se Motion for Early Termination

of Probation/Supervised Release, (Doc. No. 88), and defendant’s pro se Supplemental Motion for

Early Termination of Probation, Supervised Release, (Doc. No. 89), are both DENIED.




1  The response states that Probation Officer Anderson concurs that Defendant’s risk assessment
indicates Low Risk and that Defendant complies with the conditions of supervision. Therefore,
Probation has transferred the case to low supervision.

                                                 2

      Case 3:15-cr-00225-MOC-DCK Document 94 Filed 11/23/20 Page 2 of 3
Signed: November 23, 2020




                                     3

     Case 3:15-cr-00225-MOC-DCK Document 94 Filed 11/23/20 Page 3 of 3
